DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 10/03/2022. 
Claims 1-20 are currently pending. 
Claims 10-20 have been withdrawn from consideration.
Claims 1-9 have been examined here. 
Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 10/03/2022 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-3 and 6-8 are rejected under 35 U.S.C. § 101. 
Regarding claim 7, the claim is rejected because it is drawn to subject matter which is not within one of the four statutory categories. Claim 7 recites “A computer program product, the computer program product comprising: executable computer code embodied on a computer readable storage medium, the computer code including computer code for performing the method of claim 1.” However, the claim does not clarify that the computer program product is non-transitory. As such, the broadest reasonable interpretation of this limitation includes transitory propagating signals. A transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. Since the broadest reasonable interpretation of this claim includes subject matter which does not fall into one of the four statutory categories, claim 7 is rejected under 35 U.S.C. 101.
Examiner’s Note: Examiner respectfully suggests clarifying that the computer readable storage medium is “non-transitory” to overcome this particular 101 rejection. Examiner respectfully assumes arguendo below that claim 7 is directed to an article of manufacture. 
Regarding claims 1, 7, and 8, the claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1, 7, and 8 the claims are directed to one of the four statutory categories (a process, an article of manufacture, and a machine, respectively.) The claimed invention of independent claims 1, 7, and 8 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 7, and 8, as a whole, recite the following limitations:
obtaining. . . ideal delivery conditions associated with one or more food products; (claims 1, 7, 8 the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could obtain ideal delivery conditions associated with one or more food products; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment entities would obtain ideal delivery conditions associated with food products in performing perishable item delivery services for their customers)
accumulating. . .  sensor data associated with a first food product. . .  (claims 1, 7, 8 the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could obtain sensor data associated with one or more food products; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment entities would accumulate sensor data associated with food products in performing perishable item delivery services for their customers)
analyzing. . .  the sensor data obtained by the at least one sensor associated with the first food product; (claims 1, 7, 8 the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could analyze sensor data associated with one or more food products; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment entities would analyze sensor data associated with food products in performing perishable item delivery services for their customers)
identifying. . .  condition data associated with conditions in the product container containing the first food product; (claims 1, 7, 8 the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could identify condition data associated with one or more food products; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment entities would identify condition data associated with food products in performing perishable item delivery services for their customers)
generating. . .  a food product history for the first food product including the condition data; (claims 1, 7, 8 the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could generate a food product history including condition data associated with one or more food products; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment entities would generate food product histories associated with food products in performing perishable item delivery services for their customers)
comparing. . .  the food product history to the ideal delivery conditions for analyzing performance of entities involved in delivery of the first food product from an origin to a destination using at least the food product history, the condition data, and the ideal delivery conditions; (claims 1, 7, 8 the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could perform this comparison; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment entities would compare food histories to ideal conditions in performing perishable item delivery services for their customers)
and generating. . .  a report of results of the analysis. (claims 1, 7, 8 the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could generate such a report; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment entities would generate reports regarding food product histories, condition data, and ideal delivery conditions in performing perishable item delivery services for their customers)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A computer-implemented method for managing a product delivery process, comprising:   (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A computer program product, the computer program product comprising: executable computer code embodied on a computer readable storage medium, the computer code including computer code for performing the method of claim 1. (claim 7; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A system, the system comprising a processor and logic integrated with and/or executable by the processor, the logic being configured to perform the method of claim 1. (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
. . . by the computer. . . (claims 1, 7, 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
wherein the sensor data is obtained by at least one sensor which is coupled to a product container containing the first food product; (claims 1, 7, 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 7, and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 7, and 8 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-3 and 6, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 2:
wherein the condition data includes a condition selected from the group consisting of: an ambient temperature in the product container, a relative humidity in the product container, whether the product container is open or closed, and a power status associated with the product container.
 This limitation merely alters the type of condition data used in the abstract ideas recited above and therefore further recites one or more abstract ideas for the reasons outlined above. 
Claim 3:
wherein the condition data is received from a plurality of product containers each containing a food product.
 This limitation merely expands the use of the abstract idea above to multiple containers and therefore further recites the abstract ideas for the reasons outlined above. 
Claim 6:
wherein the first food product is a perishable food product.
This limitation merely alters the type of food product used in the abstract ideas recited above and therefore further recites one or more abstract ideas for the reasons outlined above. 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-3 and 6, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glasgow et. al. (U.S. PG Pub. No. 20160063433; hereinafter "Glasgow").
As per claim 1, Glasgow teaches:
A computer-implemented method for managing a product delivery process, comprising: 
Glasgow teaches a system and method for monitoring shipments. (Glasgow: abstract) Glasgow further teaches computer implementation of the system and method. (Glasgow: paragraphs [0075-76], Fig. 12) Glasgow further indicates that the shipped products may be food products. (Glasgow: paragraph [0067])
obtaining, by the computer, ideal delivery conditions associated with one or more food products;
Glasgow further indicates that the shipped products may be food products. (Glasgow: paragraph [0067]) Glasgow further teaches that a shipment data logger may send recorded sensor data to a server for analysis, wherein the sensor may sense at least temperature and humidity. (Glasgow: paragraph [0032-34, 60-61, 65]) Glasgow teaches that the shipment data logger may receive shipping condition parameters (a product profile) associated with the product stored in the container which indicate ideal ranges for the parameters based on the type of item within the container. (Glasgow: paragraph [0019, 32-34])
accumulating, by the computer, sensor data associated with a first food product, wherein the sensor data is obtained by at least one sensor which is coupled to a product container containing the first food product;
Glasgow further teaches that a shipment data logger may send recorded sensor data to a server for analysis, wherein the sensor may sense at least temperature. (Glasgow: paragraph [0032-34, 60-61, 65]) Glasgow teaches that the shipment data logger may receive shipping condition parameters (a product profile) associated with the product stored in the container. (Glasgow: paragraph [0019, 32-33])
analyzing, by the computer, the sensor data obtained by the at least one sensor associated with the first food product;
Glasgow teaches that the central server may determine the preferred ranges for conditions of the product based on product identification information in the product profile. (Glasgow: paragraph [0032])  Glasgow teaches that the system may analyzed received sensor data during shipment to determine whether the sensed conditions are within the preferred ranges for the product. (Glasgow: paragraph [0032-34])
identifying, by the computer, condition data associated with conditions in the product container containing the first food product;
Glasgow teaches that the central server may determine the preferred ranges for conditions of the product based on product identification information in the product profile. (Glasgow: paragraph [0032])  Glasgow teaches that the system may analyzed received sensor data during shipment to determine whether the sensed conditions are within the preferred ranges for the product. (Glasgow: paragraph [0032-34])
generating, by the computer, a food product history for the first food product including the condition data;
Glasgow teaches that statistics may be taken on various carriers and a carrier may be identified which has the most drops or is the least reliable in transporting items according to specified conditions. (Glasgow: paragraphs [0033, 51, 55-57] Figs. 1, 3) Further, in teaching that the analysis may be used to determine whether the package should be accepted or denied, Glasgow teaches that this analysis may be performed prior to the delivery of the food product. (Glasgow: paragraph [0033-34]) In teaching that the recommendation may be based on the conditions the product experienced up until the point of delivery (which, as outlined above, may include the commands and the determination), Glasgow teaches that the report may be based on the determination and the commands. (Glasgow: paragraphs [0033-34, 51, 55-57] Figs. 1, 3)
comparing, by the computer, the food product history to the ideal delivery conditions for analyzing performance of entities involved in delivery of the first food product from an origin to a destination using at least the food product history, the condition data, and the ideal delivery conditions;
Glasgow teaches that statistics may be taken on various carriers and a carrier may be identified which has the most drops or is the least reliable in transporting items according to specified conditions, or that the recipient should or should not accept the package based on whether the proper conditions for the food product were maintained (a food safety report). (Glasgow: paragraphs [0033, 51, 55-57] Figs. 1, 3)
and generating, by the computer, a report of results of the analysis.
 Glasgow teaches that statistics may be taken on various carriers and a carrier may be identified which has the most drops or is the least reliable in transporting items according to specified conditions, or that the recipient should or should not accept the package based on whether the proper conditions for the food product were maintained (a food safety report). (Glasgow: paragraphs [0033, 51, 55-57] Figs. 1, 3)
As per claim 2, Glasgow teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the condition data includes a condition selected from the group consisting of: an ambient temperature in the product container, a relative humidity in the product container, whether the product container is open or closed, and a power status associated with the product container.
 Glasgow further teaches that a shipment data logger may send recorded sensor data to a server for analysis, wherein the sensor may sense at least temperature and humidity. (Glasgow: paragraph [0032-34, 60-61, 65])
As per claim 3, Glasgow teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the condition data is received from a plurality of product containers each containing a food product.
 Glasgow teaches that statistics may be taken on various carriers and a carrier may be identified which has the most drops or is the least reliable in transporting items according to specified conditions. (Glasgow: paragraphs [0033, 51, 55-57]) Thus, Glasgow teaches that the computer may compare the stored status information with stored status information corresponding to several other deliveries and the production of a report which reflects this comparison.
As per claim 6, Glasgow teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the first food product is a perishable food product.
 Glasgow further teaches that the item may comprise a food product and may be perishable. (Glasgow: paragraphs [0051, 67])
As per claim 7, Glasgow teaches all of the limitations of claim 1, as outlined above, and further teaches:
A computer program product, the computer program product comprising: executable computer code embodied on a computer readable storage medium, the computer code including computer code for performing the method of claim 1.
 Glasgow teaches a system and method for monitoring shipments. (Glasgow: abstract) Glasgow further teaches computer implementation of the system and method via one  or more processors which executes code stored in memory which may comprise a non-transitory computer readable storage medium in order to perform the functions of the system. (Glasgow: paragraphs [0075-91], Fig. 12)
As per claim 8, Glasgow teaches all of the limitations of claim 1, as outlined above, and further teaches:
A system, the system comprising a processor and logic integrated with and/or executable by the processor, the logic being configured to perform the method of claim 1.
 Glasgow teaches a system and method for monitoring shipments. (Glasgow: abstract) Glasgow further teaches computer implementation of the system and method via one  or more processors which executes code stored in memory which may comprise a non-transitory computer readable storage medium in order to perform the functions of the system. (Glasgow: paragraphs [0075-91], Fig. 12)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow in view of Smith et.al. (U.S.PG Pub. No. 20130036068; hereinafter "Smith") further in view of Barakat (U.S. PG Pub. NO. 20140352334; hereinafter "Barakat").
As per claim 4, Glasgow teaches all of the limitations of claim 1, as outlined above, and further teaches:
comprising: receiving the food product history corresponding to the food products stored in the plurality of product containers;
 Glasgow teaches that statistics may be taken on various carriers and a carrier may be identified which has the most drops or is the least reliable in transporting items according to specified conditions. (Glasgow: paragraphs [0033, 51, 55-57]) Thus, Glasgow teaches that the computer may compare the stored status information with stored status information corresponding to several other deliveries and the production of a report which reflects this comparison.
With respect to the following limitation:
using the food product history to determine a prioritized delivery scheme of the plurality of product containers;
Glasgow teaches that statistics may be taken on various carriers and a carrier may be identified which has the most drops or is the least reliable in transporting items according to specified conditions. (Glasgow: paragraphs [0033, 51, 55-57]) Thus, Glasgow teaches that the computer may compare the stored status information with stored status information corresponding to several other deliveries and the production of a report which reflects this comparison. Glasgow, however, does not appear to teach the use of collected food product history information to determine a prioritized delivery scheme for product containers. 
Smith, however, teaches that a freshness index may be calculated for each product stored in the one or more containers (wherein the products may be food products), wherein the freshness index is calculated based on the food product history. (Smith: paragraph [0012, 13, 49-50, 52-53, 56-57], Fig. 3) Smith further teaches the receipt of the input data for multiple separate containers for shipment to various destinations. (Smith: paragraph [0057, 61]) Smith teaches that the input data received may be used to determine a prioritized delivery scheme for the product containers. (Smith: paragraph [0061]) Smith teaches combining the above elements with the teachings of Glasgow for the benefit of minimizing loss in value of shipments while still meeting shipment deadlines. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Glasgow to achieve the aforementioned benefits.   
With respect to the following limitation:
and sending the prioritized delivery scheme to an individual transporting the plurality of product containers and/or to a dispatcher.
 As outlined above, Smith teaches the creation of a prioritized delivery scheme on the basis of the input data received. (Smith: paragraph [0061]) The motivation to combine Smith persists. Glasgow in view of Smith, however, does not appear to explicitly teach that the scheme is sent to an individual transporting the containers or a dispatcher.
Barakat, however, teaches that, in response to a determination that a shipment is or will be above a given temperature threshold for a given period of time, or is above a certain temperature, one or more instructions may be submitted to a shipper of the product to make one or more en route changes (divert to another course, add coolant, etc.) (Barakat: paragraphs [0025, 40-45, 47, 56, 59-60]) Barakat teaches combining the above elements with the teachings of Glasgow in view of Smith for the benefit allowing one to take action to retain the value of products as the refrigerant level drops and shortens the effective life of the products as well as allowing tracking of product quality and expiration. (Barakat: paragraph [0010, 25]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Barakat with the teachings of Glasgow in view of Smith to achieve the aforementioned benefits.
As per claim 5, Glasgow in view of Smith further in view of Barakat teaches all of the limitations of claim 4, as outlined above, and further teaches:
comprising: evaluating the food product history corresponding to the food products and/or the conditions of each of the plurality of product containers;
Glasgow further teaches using the received sensor information to determine whether the conditions associated with the items within the container have been outside of the preferred ranges in order to determine whether the item may be undesirable or may have spoiled. (Glasgow: paragraphs [0054-57, 67])
determining whether any of the food products are unsafe and/or undesirable;
Glasgow further teaches using the received sensor information to determine whether the conditions associated with the items within the container have been outside of the preferred ranges in order to determine whether the item may be undesirable or may have spoiled. (Glasgow: paragraphs [0054-57, 67])
and sending a command to not deliver certain food products in response to determining that they are unsafe and/or undesirable.
 Glasgow further teaches using the received sensor information to determine whether the conditions associated with the items within the container have been outside of the preferred ranges in order to determine whether the item may be undesirable or may have spoiled. (Glasgow: paragraphs [0054-57, 67]) Glasgow further teaches the sending of a recommendation not to deliver the item. (Glasgow: paragraphs [0019-22, 34, 54])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm et. al. (U.S. PG Pub. No. 20110078089; hereinafter "Hamm") in view of Herring et. al. (U.S. PG Pub. No. 20150032265; hereinafter "Herring") further in view of Glasgow.
As per claim 9, Hamm teaches:
A computer-implemented method for generating a report about a product delivery process, the method comprising:
Hamm teaches a system and method for managing items such as food during delivery. (Hamm: abstract, paragraphs [0001-4]) Hamm further teaches the generation of a report for product deliveries. (Hamm: paragraph [0113])
receiving, by the computer, status information about a product container that contains a product at different times as the product container travels from an origin to a destination, wherein the status information includes sensor-derived conditions in the product container including at least temperature and an amount of light in the product container;
 Hamm teaches that sensor information may be received regarding sensor derived conditions of a transport container wherein the sensor information contains a temperature and a light level thereof. (Hamm: paragraphs [0021-25, 120-122]) As outlined above, Hamm teaches that the container may contain a food product. (Hamm: paragraphs [0001-4])
With respect to the following limitation:
determining, by the computer, preferred ranges for the conditions of the product container based on a profile associated with the product stored therein;
Hamm teaches that a determination may be made as to whether the conditions of the container are within preferred ranges for the items within the container. (Hamm: paragraphs [0100]) Hamm, however, does not appear to teach the use of a profile associated with the food product to determine the proper ranges thereof. 
Herring, however, teaches that a profile for a given food product may be used to determine the proper ranges of conditions for that product for the purpose of ensuring that the product does not spoil by falling outside of such ranges. (Herring: paragraphs [0016-18, 20-21 31]) It can be seen that each element is taught by either Hamm or by Herring. Adding the elements taught by Herring (here, the addition of the use of profiles) does not affect the normal functioning of the elements of the claim which are taught by Hamm. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Herring with the teachings of Hamm, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. 
Hamm in view of Herring further teaches:
determining, by the computer, whether the received conditions from the product container are in the preferred ranges;
Hamm teaches that a determination may be made as to whether the conditions of the container are within preferred ranges for the items within the container. (Hamm: paragraphs [0100]) Herring also teaches this element by teaching the determination as to whether the conditions of a container are within the preferred ranges in the given profiles for the items. (Herring: paragraphs [0016-18, 20-21, 31]) The motivation to combine Herring persists.
sending, by the computer, a command to perform a corrective action in response to determining that at least one of the received conditions is and/or has been outside the associated preferred range for a first predetermined amount of time;
 Hamm teaches that a notification (a command) may be sent in response to a determination that one or more conditions is and/or has been outside a preferred range. (Hamm: paragraphs [0021-22, 121-122]) Herring also teaches this element by teaching one or more commands sent in response to a determination that the conditions of one or more products exceeds its predetermined range(s). (Herring: paragraphs [0016-18, 20-21, 31]) The motivation to combine Herring persists. Herring teaches a first condition and a first period of time in the form of lettuce being exposed to a less than optimum temperature (for any period of time greater than zero) and milk having been exposed to a higher temperature for more than a threshold period of time. (Herring: paragraphs [0032]) Herring further teaches the control of humidity (a corrective action) in response to the temperature having exceeded the set temperature for the lettuce.
With respect to the following limitation:
and in response to determining that at least one of the received conditions is and/or has been outside the associated preferred range for a second predetermined amount of time, alerting, by the computer, a receiver of the product in the product container not to accept the delivery of the product in the product container.
 Hamm teaches that a notification (a command) may be sent in response to a determination that one or more conditions is and/or has been outside a preferred range. (Hamm: paragraphs [0021-22, 121-122]) Herring also teaches this element by teaching one or more commands sent in response to a determination that the conditions of one or more products exceeds its predetermined range(s). (Herring: paragraphs [0016-18, 20-21, 31]) The motivation to combine Herring persists. Herring teaches a first condition and a first period of time in the form of lettuce being exposed to a less than optimum temperature (for any period of time greater than zero) and milk having been exposed to a higher temperature for more than a threshold period of time. (Herring: paragraphs [0032]) Herring further teaches the control of humidity (a corrective action) in response to the temperature having exceeded the set temperature for the lettuce. Herring, however, does not appear to explicitly teach the sending of a corrective action comprising an indication not to accept the milk in response to its spoilage.
Glasgow, however, teaches using the received sensor information to determine whether the conditions associated with the items within the container have been outside of the preferred ranges in order to determine whether the item may be undesirable or may have spoiled. (Glasgow: paragraphs [0054-57, 67]) Glasgow further teaches the sending of a recommendation not to accept the item to the recipient on the basis of such. (Glasgow: paragraphs [0019-22, 34, 54]) It can be seen that each element is taught by either Hamm in view of Herring, or by Glasgow. Generating and sending a recommendation to the recipient based on the detection of the spoilage taught by Herring does not affect the normal functioning of the elements of the claim which are taught by Hamm in view of Herring. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Glasgow with the teachings of Hamm in view of Herring since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628